Citation Nr: 1629281	
Decision Date: 07/22/16    Archive Date: 08/01/16

DOCKET NO.  11-32 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a bilateral hearing loss disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel







INTRODUCTION

The Veteran has active service from February 1968 to September 1969.

This matter comes before the Board of Veterans Appeals (the Board) on appeal from a July 2009 rating decisions of the Department of Veterans Affairs (VA)
Regional Office (RO) in Huntington, West Virginia.  The case came to the Board from the RO in Winston-Salem, North Carolina.

The Board has reviewed the Veteran's Virtual VA and VBMS electronic claims file to ensure a total review of the evidence.


FINDING OF FACT

Resolving doubt in favor of the Veteran, he has a bilateral hearing loss disability that is etiologically related to a disease, injury, or event which occurred in service.


CONCLUSION OF LAW

Service connection for a bilateral hearing loss disability is warranted.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As the Veteran's claims are being granted, any error related to the VCAA is moot.  38 U.S.C.A. §§ 5103 , 5103A (West 2014); 38 C.F.R. § 3.159  (2015); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006).

Legal Criteria

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

Alternatively, service connection may be established either by showing that a chronic disability or disease was incurred during service and later manifestations of such chronic disability or disease are not due to intercurrent cause(s) or that a disorder or disease was incurred during service and there is evidence of continuity of symptomatology which supports a finding of chronicity since service.  38 C.F.R. § 3.303(b).  When a chronic disease, to include a sensorineural hearing loss, becomes manifest to a degree of 10 percent within one year of a veteran's discharge from service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the veteran's period of service.  38 U.S.C.A. § 1112 (West 2015); 38 C.F.R. §§ 3.307, 3.309 (2015).  

"Other organic diseases of the nervous system" such as sensorineural bilateral hearing loss, are among the chronic diseases listed in 38 C.F.R. § 3.309(a)  for which service connection is available under a theory of continuity of symptoms.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The United States Court of Appeals for Veterans Claims (Court) has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Court further opined that 38 C.F.R. § 3.385, discussed below, then operates to establish when a hearing loss disability can be service connected.  Id., at 159.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Facts and Analysis

The RO has conceded that the Veteran was subjected to excessive in-service noise exposure as his DD-214 reflects he served as a wheel vehicle mechanic.  The Veteran's December 2009 VA examination reflects that the Veteran suffers from a current bilateral hearing loss disability under 38 C.F.R. § 3.385.  Therefore, the outstanding question is whether the Veteran's bilateral hearing loss disability is as likely as not etiologically related to his service.  Giving the Veteran the benefit of the doubt, the Board finds that the evidence is at least in equipoise as to this fact.  The STRs reflect that the Veteran did develop hearing loss in service and the Veteran has reported continuity of hearing loss since service.  As such, there is evidence of continuity of symptomatology, specifically decreased hearing, and current diagnosis of bilateral sensorineural hearing loss per VA guidelines.

At the Veteran's August 1967 pre-induction examination, the examination showed puretone thresholds, in decibels, as follows:

Frequency: (Hertz)
500
1000
2000
4000
Left:
(decibel)
5
5
10
25
Right:
(decibel)
20
5
5
15

Mild hearing loss was noted.  A subsequent audiometric test on this form, dated in February 1968 revealed zeros (0) in all frequencies tested, which would indicate no evidence of hearing loss.

In February 1968, STRs reflect the Veteran complained of an earache in his left ear.

At the Veteran's September 1969 separation examination, the VA examination showed puretone thresholds, in decibels, as follows:

Frequency: (Hertz)
500
1000
2000
4000
Left:
(decibel)
15
15
15
35
Right:
(decibel)
25
15
10
29

The diagnosis was mild high frequency hearing loss at 4000 Hz.

The Veteran appeared for a VA examination in December 2009.  The Veteran reported worsened hearing upon separation from service, and hearing loss especially starting 20 years ago.  The Veteran also reported farming for 40 years, hunting or recreational shooting, and use of power tools, without hearing protection.  

The VA examination showed puretone thresholds, in decibels, as follows:

Frequency: (Hertz)
500
1000
2000
4000
Left:
(decibel)
60
60
80
110
Right:
(decibel)
60
65
80
105

Speech recognition, performed with the Maryland CNC word list, was 72 percent in the right ear and 36 percent in the left ear.  The diagnosis was severe, bilateral sensorineural hearing loss.

The examiner noted that the September 1969 examination reflected 35 dB loss in the left ear at 4000Hz, and most likely 25 db loss in the right ear at 4000Hz (29 dB was recorded but the December 2009 examiner stated that the number was more likely 25 dB); the December 2009 examiner stated that these numbers reflected that at worse, the Veteran suffered from mild hearing loss upon separation from service.  The examiner stated that it is as likely as not that military noise exposure caused a 20 dB or so change at 4000Hz only, but the Veteran continued exposure to farm noise, hunting, and power tool use without ear protection.  Thus, other than the 4000 Hz drop of 20 dB, the examiner opened it is less likely than not that military noise caused any continuation or advancement of hearing loss from the exit audiogram, as the Veteran was no longer in the military but continued noise exposure.

In the Veteran's November 2011 Substantive Appeal, he stated that as a vehicle mechanic during service, he was subjected to daily, constant noise and was unable to wear hearing protection as he needed to be able to hear and detect potentially hazardous situations.

In a November 2011 statement, the Veteran stated that his service was a contributing factor to his hearing loss.  During service, he heard gun trucks test firing weapons causing extremely loud noise.  He stated that several times he was near explosions which damaged his ears.  During his 40 years of farming, he stated that he used modern equipment which was less loud than older equipment.  He stated that he hunted minimally, and with a rifle which was not loud.  He stated that he very seldom used power tools.

When there is conflicting medical evidence of record which is equally competent and probative, as here, the Board gives the benefit of the doubt in favor of the Veteran.  In this case, the December 2009 VA examiner attributes that majority of the Veteran's present hearing loss to post-service elements.  However, the Veteran's September 1969 separation examination reflects that the Veteran's hearing worsened as a result of service, resulting in some hearing loss.  The Veteran has also submitted lay statements stating that his in-service military noise exposure contributed to his hearing loss, and explaining that his post-service noise exposure may have been less severe than explained by the VA examiner.  

Both the VA examiner and the Veteran's statements indicate that some degree of the Veteran's present hearing loss was caused by his military service.  As well, the hearing loss documented on the separation examination with the Veteran's statements that he suffered worsened hearing in service that continued to present supports the continuity of hearing loss symptoms from service to present.

When the evidence is in equipoise, the benefit of the doubt is given to the Veteran.  In sum, the Board finds a grant of service connection for bilateral hearing loss appropriate.  The preponderance of the evidence is for the Veteran's claim and the doctrine of reasonable doubt is for applicable.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990); 38 C.F.R. § 3.102.


ORDER

Service connection for a bilateral hearing loss disability is granted.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


